              Case 3:20-cv-03426-JD Document 118 Filed 04/28/21 Page 1 of 8




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 7                               SAN FRANCISCO DIVISION

 8
                                                    Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                  PLAINTIFF’S NOTICE OF
            Plaintiff,                              MOTION AND MOTION FOR
11                                                  LEAVE TO FILE COMBINED
                    v.                              SUR-REPLY TO DEFENDANTS’
12                                                  MOTIONS TO DISMISS
13      OMAR QAZI, SMICK ENTERPRISES, INC.,         PLAINTIFF’S THIRD
        ELON MUSK, and TESLA, INC.,                 SUPPLEMENTAL AND
14                                                  AMENDED COMPLAINT
            Defendants.
15                                                  Date: TBD
16                                                  Time: TBD
                                                    Courtroom: 11, 19th Floor
17
                                                    Judge: Hon. James Donato
18                                                  Complaint Filed: May 20, 2020
                                                    TAC Filed: February 12, 2021
19
20
21
22
23
24
25
26
27
28

     PLAINTIFF’S NOTICE OF MOTION AND                                    3:20-cv-03426-JD
     MOTION FOR LEAVE TO FILE COMBINED
     SUR-REPLY TO MOTIONS TO DISMISS
                 Case 3:20-cv-03426-JD Document 118 Filed 04/28/21 Page 2 of 8




 1                                NOTICE OF MOTION AND MOTION
 2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD: PLEASE TAKE
 3   NOTICE THAT Plaintiff Aaron Greenspan hereby moves this Court, pursuant to Civil Local
 4   Rule 7-3(d), for an order granting leave to file a two-page sur-reply (attached hereto as Exhibit
 5   A) primarily in response to a new argument introduced in the reply brief of Defendants Omar
 6   Qazi and Smick Enterprises, Inc. (ECF No. 117), and in response to clear errors in the reply brief
 7   of Defendants Tesla, Inc. and Elon Musk that counsel has refused to correct. A sur-reply is
 8   especially appropriate in these circumstances to refute baseless new argument, which amounts to
 9   nothing more than a mix of rampant speculation and falsehood. This Motion is based upon this
10   Notice of Motion and Motion and the accompanying Memorandum of Points and Authorities, the
11   papers on file in this action, and such other and further evidence or argument that the Court may
12   consider.
13
                                   STATEMENT OF RELIEF SOUGHT
14
             Plaintiff seeks an order permitting the filing of a two-page sur-reply.
15
                               STATEMENT OF ISSUE TO BE DECIDED
16
             The issue to be decided is whether manifest error and/or new argument in a reply brief
17
     merits the filing of a sur-reply.
18
                          MEMORANDUM OF POINTS AND AUTHORITIES
19
             In their motion to dismiss (ECF No. 107), Defendants Omar Qazi and Smick Enterprises,
20
     Inc. (“Qazi Defendants”) took the position that although their “Statements may not be tasteful to
21
     some,” they did not amount to libel or form the basis for harassment. In Plaintiff’s opposition
22
     brief (ECF No. 109), Plaintiff argued that the Statements went far beyond poor taste, well into
23
     the realm of libel, and also formed part (but not all) of the basis for a civil harassment claim.
24
     Qazi Defendants then took a new and self-contradictory position for the first time in their reply
25
     (ECF No. 117): that actually, the Statements disparaging Plaintiff are “tasteful” to everyone, and
26
     in fact, that is why everyone who follows Qazi Defendants’ @WholeMarsBlog Twitter account
27
     has done so. In their words, “by Plaintiff’s own admission, tens of thousands of people
28

     PLAINTIFF’S NOTICE OF MOTION AND                  1                                  3:20-cv-03426-JD
     MOTION FOR LEAVE TO FILE COMBINED
     SUR-REPLY TO MOTIONS TO DISMISS
               Case 3:20-cv-03426-JD Document 118 Filed 04/28/21 Page 3 of 8




 1   voluntarily followed the Smick Defendants’ Twitter feed based on their interest in seeing
 2   Plaintiff mocked.” Id. at 2:15-17.
 3          Whether or not this argument is true or false—and it is false in several respects—this
 4   argument is certainly new. Without the opportunity to file a sur-reply, the argument will stand
 5   uncontested, in a prime example of a “classic form of sandbagging that is barred under Paragraph
 6   15 of the Court’s Standing Order for Civil Cases.” In Re Capacitors Antitrust Litigation, Case
 7   No. 3:14-cv-03264-JD (N.D. Cal. March 7, 2017).
 8          In addition, Defendants Tesla, Inc. and Elon Musk (“Tesla Defendants”) include two
 9   black-and-white errors in their reply brief that require correction under Paragraph 23 of the
10   aforementioned Standing Order for Civil Cases. Counsel thus far appears to be unwilling to
11   admit to these errors, let alone correct them. Plaintiff should therefore have the opportunity to
12   correct them instead.
13          In light of these circumstances, Plaintiff respectfully submits that his motion to file a sur-
14   reply should be granted, or in lieu of a sur-reply, that the respective portions of each brief at issue
15   should be stricken from the record.
16
17   Dated: April 28, 2021                  Respectfully submitted,
18
19
20
                                            Aaron Greenspan
21                                          956 Carolina Street
22                                          San Francisco, CA 94107-3337
                                            Phone: +1 415 670 9350
23                                          Fax: +1 415 373 3959
                                            E-Mail: aaron.greenspan@plainsite.org
24
25
26
27
28

     PLAINTIFF’S NOTICE OF MOTION AND                  2                                  3:20-cv-03426-JD
     MOTION FOR LEAVE TO FILE COMBINED
     SUR-REPLY TO MOTIONS TO DISMISS
Case 3:20-cv-03426-JD Document 118 Filed 04/28/21 Page 4 of 8




                            EXHIBIT A
                  Plaintiff’s Proposed Sur-Reply
              Case 3:20-cv-03426-JD Document 118 Filed 04/28/21 Page 5 of 8




 1   Aaron Greenspan (Pro Se)
     956 Carolina Street
 2   San Francisco, CA 94107-3337
 3   Phone: +1 415 670 9350
     Fax: +1 415 373 3959
 4   E-Mail: aaron.greenspan@plainsite.org
 5
 6                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
 7                               SAN FRANCISCO DIVISION

 8
                                                    Case No. 3:20-cv-03426-JD
 9
        AARON GREENSPAN,
10                                                  [PROPOSED] PLAINTIFF’S
            Plaintiff,                              COMBINED SUR-REPLY TO
11                                                  DEFENDANTS’ MOTIONS TO
                    v.                              DISMISS PLAINTIFF’S THIRD
12                                                  SUPPLEMENTAL AND
13      OMAR QAZI, SMICK ENTERPRISES, INC.,         AMENDED COMPLAINT
        ELON MUSK, and TESLA, INC.,
14                                                  Date: TBD
            Defendants.                             Time: TBD
15                                                  Courtroom: 11, 19th Floor
16
                                                    Judge: Hon. James Donato
17                                                  Complaint Filed: May 20, 2020
                                                    TAC Filed: February 12, 2021
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] PLAINTIFF’S COMBINED SUR-                                3:20-cv-03426-JD
     REPLY TO DEFENDANTS’ MOTIONS TO
     DISMISS
               Case 3:20-cv-03426-JD Document 118 Filed 04/28/21 Page 6 of 8




 1           Between the time they filed their motion to dismiss (ECF No. 107) and their reply brief
 2   (ECF No. 117), Defendants Omar Qazi and Smick Enterprises, Inc. (“Qazi Defendants”)
 3   reversed their position with respect to Plaintiff’s libel claim and found themselves making an
 4   entirely new argument. To justify this shift, they falsely attributed their change to Plaintiff by
 5   conjuring up an “admission” that Plaintiff never made and which Plaintiff refutes completely.
 6           At first, Qazi Defendants took the erroneous position that although their “Statements may
 7   not be tasteful to some,” they did not amount to libel or form the basis for harassment. In
 8   Plaintiff’s opposition brief (ECF No. 109), Plaintiff argued that the Statements went far beyond
 9   poor taste, well into the realm of libel, and also formed part (but not all) of the basis for a civil
10   harassment claim. Qazi Defendants then took a new position in their reply (ECF No. 117): that
11   the Statements disparaging Plaintiff are “tasteful” to everyone, and in fact, that is why everyone
12   who follows Qazi Defendants’ @WholeMarsBlog Twitter account has done so. In their words,
13   “by Plaintiff’s own admission, tens of thousands of people voluntarily followed the Smick
14   Defendants’ Twitter feed based on their interest in seeing Plaintiff mocked.” Id. at 2:15-17.
15           Plaintiff never made any such “admission,” nor could he, because the supposedly
16   admitted allegation is not true. Plaintiff never even suggested that there was a causal link
17   between the fact that Defendant Qazi has spewed libel about him for years and Qazi’s follower
18   count—there is not. Qazi Defendants’ enormous logical leap, that “Plaintiff necessarily alleges
19   that 20,000 people followed the Smick Defendants’ Twitter feed to view Qazi’s posts about
20   Plaintiff” is itself provably false, falsely attributes a position to Plaintiff, and ultimately fails to
21   bolster their view that there is no difference between “widespread interest” and “public interest.”
22   Id. at 3:2-3. Their own vague citation to “FilmOn.com Inc., 7 Cal. 5th at 150-51” involves no
23   quotation because there is no part of that case supporting the proposition for which they cite it.
24   Their citation to Nygard leads to two other cases cited therein to decipher the meaning of “public
25   significance,” both of which are totally distinguishable from this one. In Seelig v. Infinity
26   Broadcasting Corp. (2002) 97 Cal. App.4th 798, 119 Cal.Rptr.2d 108, the plaintiff “chose[] to
27   participate as a contestant in the Show.” Id. at 221. Plaintiff did not choose to be discussed on
28

     [PROPOSED] PLAINTIFF’S COMBINED SUR-                1                                    3:20-cv-03426-JD
     REPLY TO DEFENDANTS’ MOTIONS TO
     DISMISS
               Case 3:20-cv-03426-JD Document 118 Filed 04/28/21 Page 7 of 8




 1   Qazi Defendants’ social media accounts. Rather, Qazi Defendants targeted Plaintiff for
 2   harassment, using ad hominem attacks to sidestep any true debate. Third Supplemental and
 3   Amended Complaint (“TAC”) ¶ 28. In Sipple v. Foundation for Nat. Progress (1999) 71
 4   Cal.App.4th 226, 83 Cal.Rptr.2d 677, there was some debate over allegations of physical abuse
 5   involving a prominent political figure. Here, Qazi Defendants manufactured false allegations
 6   out of whole cloth, and do not deny that they further fabricated supposed victims.
 7          As for Plaintiff’s DMCA claim under 17 U.S.C. § 512(f), Plaintiff has overwhelmingly
 8   demonstrated that Qazi Defendants have made false statements, statements encouraging
 9   harassment, statements encouraging violence, and statements in bad faith. These allegations are
10   incorporated by reference into the claim and provide crucial context supporting Plaintiff’s
11   assertion that Defendant Qazi’s DMCA requests were part of the same bad-faith campaign.
12          For their part, Defendants Tesla, Inc. and Elon Musk (“Tesla Defendants”) include two
13   black-and-white errors in their reply brief (ECF No. 116) that require correction. First, in
14   footnote 2, Tesla Defendants cite Willett v. Procopio, 2018 WL 9539242, at *1 (S.D. Cal. July
15   25, 2018) and summarize it as, “applying PSLRA and granting motion to dismiss pro se
16   securities complaint.” In fact, Willett did not dispose of a “motion to dismiss” at all, but rather a
17   motion for default judgment that never raised the argument of whether or not the PSLRA applies
18   to pro se litigants. Second, Tesla Defendants argue on page 6 that, “Plaintiff has evidently
19   abandoned his attempt to hold the Tesla Defendants vicariously liable for Mr. Qazi’s alleged
20   conduct.” This is false. Section IV(A)(1) of Plaintiff’s opposition brief is explicitly entitled,
21   “Vicarious Liability For Libel and Civil Stalking by Omar Qazi” (emphasis added). The
22   arguments in that section pertain both to libel and to civil stalking.
23          Lastly, Tesla Defendants argue that the TAC is a “puzzle pleading” in violation of Rule
24   8. This very Court guided its format. It is direct and comprehensible. Tesla Defendants have
25   had no problem responding to its allegations, and securities complaints much longer than
26   Plaintiff’s have been found to comport with Rule 8. In re Parmalat Securities Litigation, 375 F.
27   Supp. 2d 278, 311 (S.D.N.Y. 2005) (368-page complaint with 1,249 paragraphs permitted).
28

     [PROPOSED] PLAINTIFF’S COMBINED SUR-              2                                  3:20-cv-03426-JD
     REPLY TO DEFENDANTS’ MOTIONS TO
     DISMISS
              Case 3:20-cv-03426-JD Document 118 Filed 04/28/21 Page 8 of 8




 1   Dated: April 28, 2021          Respectfully submitted,
 2
 3
 4
                                    Aaron Greenspan
 5                                  956 Carolina Street
 6                                  San Francisco, CA 94107-3337
                                    Phone: +1 415 670 9350
 7                                  Fax: +1 415 373 3959
                                    E-Mail: aaron.greenspan@plainsite.org
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] PLAINTIFF’S COMBINED SUR-    3                              3:20-cv-03426-JD
     REPLY TO DEFENDANTS’ MOTIONS TO
     DISMISS
